

113 HR 3365 IH: Defending Rural Access to Long Term Acute Care Act of 2013
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3365IN THE HOUSE OF REPRESENTATIVESOctober 29, 2013Mr. Walberg (for himself, Mr. Graves of Missouri, Mr. Tiberi, and Mr. Messer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo exempt certain long-term care hospitals operating in a single-hospital MSA from the Medicare threshold payment adjustment policy for long-term care hospitals, and for other purposes.1.Short titleThis Act may be cited as the Defending Rural Access to Long Term Acute Care Act of 2013.2.Exemption from threshold payment adjustment policy for certain long-term care hospitals operating in a single-hospital MSA(a)In generalThe Secretary of Health and Human Services shall not apply sections 412.534 or 412.536 of title 42, Code of Federal Regulations, to any long-term care hospital operating in a single-hospital MSA (as defined in subsection (b)).(b)Long-Term care hospital operating in a single-Hospital MSA definedIn this section, the term long-term care hospital operating in a single-hospital MSA means an entity that meets the following criteria on the date of the enactment of this Act:(1)The entity is a long-term care hospital as defined in section 1861(ccc) of the Social Security Act (42 U.S.C. 1395x(ccc)), but is not a long-term care hospital described in section 1886(d)(1)(B)(iv)(II) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)(iv)(II)).(2)The entity is located in a Metropolitan Statistical Area (as defined by the Office of Management and Budget in OMB Bulletin 13–01 published February 28, 2013) that has only one subsection (d) hospital (as defined in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)).(c)Effective dateSubsection (a) applies to long-term care hospitals for cost reporting periods beginning on or after October 1, 2013.